EXHIBIT 99.1 PREMIERWEST BANCORP ANNOUNCES FIRST QUARTER RESULTS MEDFORD, OREGONApril 22, 2010: PremierWest Bancorp (NASDAQ:PRWT) announced results for the first quarter ending March 31, 2010, summarized as follows: · Equity capital increased $29.5 million with the success of our common stock rights offering with additional sales following the end of the quarter adding $3.1 million. Our total risk-based capital at Bancorp is 11.00 percent and 11.01 percent at Bank, both exceeding regulatory guidelines for Well-Capitalized financial institutions. · Assets decreased $31.7 million, or 2 percent, during the first quarter of 2010 to $1.5 billion. · Net loss applicable to common shareholders of $3.3 million compared to a net loss of $110.6 million for the fourth quarter ended December 31, 2009, and a net loss of $4.0 million for the quarter ended March 31, 2009. · Loss per common share of $0.10 versus a loss of $4.47 per common share for the three months ending December 31, 2009, and loss per common share of $0.16 for the quarter ended March 31, 2009. · Net interest margin of 4.27 percent compared to 4.12 percent for the quarter ended December 31, 2009, and 4.40 percent for the three months ended March 31, 2009. · Loan loss reserve of $46.5 million or 4.16 percent of gross loans at March 31, 2010, compared to $45.9 million or 3.99 percent at year end 2009. · Non-performing assets of $125.9 million or 8.37 percent of total assets compared to $128.7 million or 8.37 percent of total assets at year end 2009. · Other real estate owned and foreclosed assets balances down $3.2 million on sales of $5.3 million at a net gain on sale of $317 thousand for the quarter. · Provision for loan losses of $6.1 million versus $16.7 million for the fourth quarter of 2009, and $10.7 million for the quarter ended March 31, 2009. · Net charge-offs of $5.5 million compared to $12.3 million in the preceding quarter. · Total deposits of $1.4 billion down $58.8 million from December 31, 2009, with non-interest bearing demand deposits at 18 percent of total deposits. · Strong liquidity with $150.8 million in cash and cash equivalents and with no nonreciprocal brokered deposits. James M. Ford, PremierWests President & Chief Executive Officer, stated, We believe our progress in dealing with problem credits in our loan portfolio is beginning to become evident. While our criticized assets have not yet declined in a truly meaningful manner, we see stabilization in the totals with a continuing decline in past due loans, the precursor to problems loans. Special credit must go to our Special Assets and Asset Recovery Group departments, who have spent untold hours diligently working to intervene on troubled credits before those loans reach a critical stage. Additionally, their efforts and a slightly improving real estate market have facilitated the sale of $5.3 million in other real estate owned during the quarter just concluded. Additional information regarding non-GAAP disclosures and reconciliation to the comparable GAAP measurement is provided under the heading Non-GAAP Financial Disclosures below. Ford continued, Our cash generation capacity (non-GAAP internal measure defined as net income before loan loss provision, goodwill impairment and income tax effects) remains strong despite a decline from an annualized rate of approximately $14.5 million during the fourth quarter of 2009 to $11.3 million during the first quarter of 2010. This occurred as our net interest margin improved to 4.27 percent and our management of controllable non-interest expenses moderated further increases. Additionally, we completed a very successful common stock rights offering, raising a total of $33.3 million in gross proceeds with director and executive management participation totaling 22 percent of total proceeds. The equity has added to our already strong liquidity position and has provided an aggressive response to the requirements contained in the recent regulatory order we announced on April 7, 2010. Ford concluded stating, We do not believe the recession has run its course and think that recovery will proceed with erratic movement of economic indicators during 2010. However, we are confident that we are doing everything possible to assure that PremierWest will be on the leading edge of the community bank recovery in our territory. We are grateful to our many loyal customers who have continued to support us through these challenging times both with their continuing business and, in many cases, with their direct investment in the Company. We believe we are truly fortunate to operate in the communities we serve. CREDIT QUALITY Non-performing assets declined $2.8 million to $125.9 million at March 31, 2010, driven by OREO sales of $5.3 million. Non-performing loans of $104.4 million were virtually unchanged from the $103.9 million recorded at December 31, 2009. Our allowance for loan and lease losses increased $615 thousand from December 31, 2009 and as a percentage of gross loans was 4.16 percent compared to 3.99 percent at December 31, 2009. Charge-offs net of recoveries for the quarter ending March 31, 2010 were $5.5 million, down $6.8 million from the preceding quarter. Bill Yarbenet, Executive Vice President and Chief Credit Officer, commented, Our credit metrics are beginning to reflect some stability in the risk profile of the portfolio that were not evident during 2009. We have performed a review of all loans of $500 thousand or greater in assessing the adequacy of our loan loss reserve and have concluded that the reserve adequately reflects the loss potential inherent in the portfolio. Nonaccrual loans that are current with respect to principal and interest payments totaled $31.2 million as of the end of the quarter, leading us to anticipate the ultimate return to accrual status of a significant block of nonperforming loans. LOANS AND DEPOSITS Gross loans as of March 31, 2010 were $1.1 billion, down $30.1 million or 3 percent from December 31, 2009. The decline in gross loans during the most recently completed quarter reflects $21.3 million in loan pay offs net of loan originations, and loan charge-offs of $6.4 million. New loan generation is continuing in the current environment, but the effect is being offset by borrower loan payments. Deposits at March 31, 2010 were $1.4 billion, decreasing $58.8 million or 4 percent from the December 31, 2009 total. A planned decline in brokered deposit volumes of $39.5 million comprised 67% of the total deposit drop. Average non-interest bearing deposits totaled $253.6 million, 18 percent of total deposits, and was essentially unchanged compared to the prior quarter. Joe Danelson, Executive Vice President & Chief Banking Officer, stated, We continue to focus on adding non-interest bearing demand deposit accounts. This effort continues to produce positive results with new consumer checking accounts growing at 3.43 percent. These accounts support a strong net interest margin with the added benefit of providing excellent cross-sale opportunities. We continue to believe that our success is founded on strong customer service. NET INTEREST INCOME Net interest income decreased $467 thousand over the quarter ending December 31, 2009, while net interest margin expanded to 4.27 percent from 4.12 percent in the previous quarter. The decline in earning assets, primarily loans, during the first quarter of 2010 led to the decline in net interest income while improvement in the composition of our investment portfolio resulted in a 16 basis point increase on the yield on average investments (tax-equivalent). Our yield on earning assets averaged 5.23 percent, down 2 basis points from the preceding quarter ended December 31, 2009, while our cost of interest bearing deposits and borrowings fell 19 basis points to 1.16 percent in the most recent quarter. These changes resulted in an interest spread of 4.07 percent during the current quarter ended March 31, 2010, up 17 basis points from 3.90 percent recorded during the immediately preceding quarter, and resulted in the 15 basis point improvement in net interest margin. Net interest margin was adversely affected by interest reversals on loans placed on non-accrual status during the quarter. Interest reversals totaled $296 thousand and reduced net interest margin by 8 basis points. The first quarter 2010 interest reversal compares favorably with fourth quarter 2009 reversals of $406 thousand. NON-INTEREST INCOME During the first quarter of 2010, PremierWest had non-interest income of $2.7 million, a decrease of $235 thousand or 8 percent from the preceding quarter. The decrease was primarily a result of a $248 thousand decline in deposit services charges, predominantly in NSF fees. Other significant variances include a $148 thousand decrease in credit card fees and other income, offset by a $159 thousand increase in gains on securities sold. NON-INTEREST EXPENSE Non-interest expense for the quarter ending March 31, 2010 was $14.1 million, a decrease of $74.8 million or 84 percent when compared to the preceding quarter. The goodwill impairment expense of $74.9 million experienced in December 2009 is the most significant factor behind the decrease from prior quarter. CAPITAL PremierWest Bank was Well-Capitalized under all regulatory standards at March 31, 2010, with a risk-based capital ratio of 11.01 percent. Regulatory authorities require a minimum risk based capital ratio of 10.0 percent to qualify as Well-Capitalized. Regulatory Regulatory March 31, December 31, March 31, Minimum to be Minimum to be Adequately Capitalized Well-Capitalized greater than or equal to greater than or equal to Total risk-based capital ratio 11.01% 8.53% 13.63% 8.00% 10.00% Tier 1 risk-based capital ratio 9.73% 7.25% 12.37% 4.00% 6.00% Leverage ratio 8.21% 5.70% 12.02% 4.00% 5.00% James M. Ford commented, We were pleased that our recent equity offering provided the boost we needed to restore our regulatory ratios to the Well-Capitalized level. We now look forward to a return to profitability in the future to further expand our capital ratios and to comply with all aspects of the recent regulatory order to which we are subject. Following quarter end, we entered into the previously announced Consent Order with the FDIC and Oregon Division of Finance and Corporate Securities, which Order requires us to increase the Banks leverage ratio to 10.0 percent by October 2, 2010. ABOUT PREMIERWEST BANCORP PremierWest Bancorp (NASDAQ: PRWT) is a financial services holding company headquartered in Medford, Oregon, and operates primarily through its subsidiary, PremierWest Bank. PremierWest Bank offers expanded banking-related services through two subsidiaries, Premier Finance Company and PremierWest Investment Services, Inc. PremierWest Bank was created following the merger of the Bank of Southern Oregon and Douglas National Bank in May 2000. In April 2001, PremierWest Bancorp acquired Timberline Bancshares, Inc. and its wholly-owned subsidiary, Timberline Community Bank, with eight branch offices located in Siskiyou County in northern California. In January 2004, PremierWest acquired Mid Valley Bank with five branch offices located in the northern California counties of Shasta, Tehama and Butte. In January 2008, PremierWest acquired Stockmans Financial Group, and its wholly owned subsidiary, Stockmans Bank, with five full service banking offices in the Sacramento, California area. During the last several years, PremierWest expanded into the Klamath Falls and Central Oregon communities of Bend and Redmond, and into Nevada, Yolo, Butte and Placer counties in California. DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This press release includes forward-looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders.These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to certain risk factors, including those set forth from time to time in PremierWests filings with the SEC, and risks that we are unable to increase capital levels as planned or effectively implement asset reduction and credit quality improvement strategies, unable to comply with regulatory agreements and the risk that market conditions deteriorate.You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements.We make forward-looking statements in this press release about the prospects for earnings growth, deposit and loan growth, capital levels, the effective management of our credit quality, the collectability of identified non-performing loans, real estate market conditions and the adequacy of our Allowance for Loan Losses. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles in the United States of America (GAAP), this press release contains a non-GAAP financial disclosure. We believe that the non-GAAP financial disclosure of our cash generation capacity provides investors with information useful in understanding our financial performance; however, you are urged to review this non-GAAP financial disclosure in comparison to the GAAP reported results. Non-GAAP Cash Generating Capacity ($ in 000's) Qtr ended Qtr ended Qtr ended 3/31/2010 12/31/2009 3/31/2009 Net loss available to common shareholders $ (3,302) $ (110,557) $ (3,979) Loan loss provision 6,100 16,680 10,700 Goodwill - 74,920 - Income tax effect - 22,619 (2,835) Non-GAAP cash generating capacity $ 2,798 $ 3,662 $ 3,886 Annualization Ratio (Yr Days/Qtr Days) 405.56% 396.74% 405.56% Annualized $ 11,347 $ 14,529 $ 15,760 PREMIERWEST BANCORP FINANCIAL HIGHLIGHTS (All amounts in 000's, except per share data) (unaudited) STATEMENT OF OPERATIONS For the Three AND LOSS PER COMMON SHARE DATA Months Ended March 31, March 31, December 31, For the Three Months Ended Change % Change Change % Change Interest income $ 18,178 $ 20,046 $ (1,868) -9.3% $ 19,498 $ (1,320) -6.8% Interest expense 3,351 5,666 (2,315) -40.9% 4,204 (853) -20.3% Net interest income 14,827 14,380 447 3.1% 15,294 (467) -3.1% Loan loss provision 6,100 10,700 (4,600) -43.0% 16,680 (10,580) -63.4% Non-interest income 2,717 2,512 205 8.2% 2,952 (235) -8.0% Non-interest expense 14,135 12,634 1,501 11.9% 88,887 (74,752) -84.1% Pre-tax loss (2,691) (6,442) 3,751 -58.2% (87,321) 84,630 96.9% Provision (benefit) for income taxes - (2,835) 2,835 -100.0% 22,619 (22,619) 100.0% Net loss $ (2,691) $ (3,607) $ 916 -25.4% $ (109,940) $ 107,249 97.6% Less preferred dividend and discount accretion 611 372 239 64.2% 617 (6) -1.0% Net loss applicable to common shareholders $ (3,302) $ (3,979) $ 677 -17.0% $ (110,557) $ 107,255 97.0% Basic loss per common share (1) $ (0.10) $ (0.16) $ 0.06 -37.5% $ (4.47) $ 4.37 97.8% Diluted loss per common share (1) $ (0.10) $ (0.16) $ 0.06 -37.5% $ (4.47) $ 4.37 97.8% Average common shares outstandingbasic (1) 32,291,995 24,766,495 7,525,500 30.4% 24,769,645 7,522,350 30.4% Average common shares outstandingdiluted (1) 32,291,995 24,766,495 7,525,500 30.4% 24,769,645 7,522,350 30.4% (1) Share and per share amounts adjusted for the 5% stock dividend, effective April 15, 2009, for the periods presented. Shares related to the U.S. Treasury Troubled Asset Relief Program (TARP) Capital Purchase Program common stock warrant were not included in the computation of diluted earnings per share as their inclusion would have been anti-dilutive. SELECTED FINANCIAL RATIOS (annualized) (unaudited) For the Three For the Three For the Three Months Ended Months Ended Months Ended March 31, 2010 March 31, 2009 Change December 31, 2009 Change Yield on average gross loans (1) 6.01% 6.33% 6.12% Yield on average investments (1) 2.01% 2.21% 1.85% 0.16 Total yield on average earning assets (1) 5.23% 6.13% 5.25% Cost of average interest bearing deposits 1.03% 2.11% 1.24% Cost of average borrowings 5.98% 3.88% 2.10 5.72% 0.26 Cost of average total deposits and borrowings 0.96% 1.79% 1.12% Cost of average interest bearing liabilities 1.16% 2.19% 1.35% Net interest spread 4.07% 3.94% 0.13 3.90% 0.17 Net interest margin (1) 4.27% 4.40% 4.12% 0.15 Net charge-offs to average gross loans -1.95% -0.70% -4.14% 2.19 Allowance for loan losses to gross loans 4.16% 2.07% 2.09 3.99% 0.17 Allowance for loan losses to non-performing loans 44.57% 30.54% 14.03 44.17% 0.40 Non-performing loans to gross loans 9.33% 6.78% 2.55 9.04% 0.29 Non-performing assets to total assets 8.37% 6.24% 2.13 8.37% 0.00 Return on average common equity -37.36% -9.01% -310.87% 273.51 Return on average assets -0.89% -1.08% 0.19 -26.08% 25.19 Efficiency ratio (2) 80.57% 74.79% 5.78 487.16% (1) Tax equivalent (2) Non-interest expense divided by net interest income plus non-interest income PREMIERWEST BANCORP FINANCIAL HIGHLIGHTS (All amounts in 000's, except per share data) (unaudited) BALANCE SHEET March 31, March 31, December 31, Change % Change Change % Change Fed funds sold and investments $ 271,170 $ 79,037 $ 192,133 243.1% $ 286,637 $ (15,467) -5.4% Gross loans, net of deferred fees 1,118,214 1,237,518 (119,304) -9.6% 1,148,127 -2.6% Allowance for loan losses (46,518) (25,659) (20,859) 81.3% (45,903) 1.3% Net loans 1,071,696 1,211,859 (140,163) -11.6% 1,102,224 -2.8% Goodwill - 70,437 (70,437) -100.0% - - nm Other assets 161,712 135,438 26,274 19.4% 147,453 14,259 9.7% Total assets $ 1,504,578 $ 1,496,771 $ 7,807 0.5% $ 1,536,314 $ (31,736) -2.1% Non-interest-bearing deposits $ 247,256 $ 233,447 $ 13,809 5.9% $ 256,167 $ (8,911) -3.5% Interest-bearing deposits 1,114,685 1,005,865 108,820 10.8% 1,164,595 -4.3% Total deposits 1,361,941 1,239,312 122,629 9.9% 1,420,762 -4.1% Borrowings 30,955 30,965 (10) 0.0% 30,956 0.0% Other liabilities 13,737 12,083 1,654 13.7% 13,061 676 5.2% Stockholders' equity 97,945 214,411 (116,466) -54.3% 71,535 26,410 36.9% Total liabilities and stockholders' equity $ 1,504,578 $ 1,496,771 $ 7,807 0.5% $ 1,536,314 $ (31,736) -2.1% Period end common shares outstanding 81,077,351 24,766,928 56,310,423 227.4% 24,771,928 56,305,423 227.3% Book value per common share (1) $ 0.72 $ 7.07 $ (6.35) -89.8% $ 1.29 $ (0.57) -44.2% Tangible book value per common share (2) $ 0.68 $ 4.13 $ (3.45) -83.5% $ 1.15 $ (0.47) -40.9% Non-performing assets: Loans in nonaccrual status $ 103,541 $ 69,045 $ 34,496 50.0% $ 98,497 $ 5,044 5.1% Impaired loans in process of collection - 14,207 (14,207) -100.0% - - nm 90-days past due not on non-accrual 831 761 70 9.2% 5,420 (4,589) -84.7% Other real estate owned and foreclosed assets 21,517 9,362 12,155 129.8% 24,748 (3,231) -13.1% Total non-performing assets $ 125,889 $ 93,375 $ 32,514 34.8% $ 128,665 $ (2,776) -2.2% (1) Book value is calculated as the total common equity (less preferred stock and the discount on preferred stock) divided by the period ending number of common shares outstanding. (2) Tangible book value is calculated as the total common equity (less preferred stock and the discount on preferred stock) less goodwill and core deposit intangibles divided by the period ending number of common shares outstanding. QUARTERLY ACTIVITY March 31, March 31, December 31, Change % Change Change % Change Allowance for loan losses: Balance beginning of period $ 45,903 $ 17,157 $ 28,746 167.5% $ 41,513 $ 4,390 10.6% Provision for loan losses 6,100 10,700 (4,600) -43.0% 16,680 (10,580) -63.4% Net (charge-offs) recoveries (5,485) (2,198) (3,287) 149.5% (12,290) 6,805 -55.4% Balance end of period $ 46,518 $ 25,659 $ 20,859 81.3% $ 45,903 $ 615 1.3% Other real estate owned (OREO) and foreclosed assets, beginning of period $ 24,748 $ 4,423 $ 20,325 459.5% $ 21,553 $ 3,195 14.8% Transfers from outstanding loans 2,376 4,939 (2,563) -51.9% 7,493 (5,117) -68.3% Improvements and other additions 249 - 249 nm 170 79 46.5% Sales (5,310) - (5,310) nm (3,701) (1,609) 43.5% Impairment charges (546) - (546) nm (767) 221 -28.8% Total OREO and foreclosed assets, end of period $ 21,517 $ 9,362 $ 12,155 129.8% $ 24,748 $ (3,231) -13.1% QUARTERLY AVERAGES March 31, March 31, December 31, Change % Change Change % Change Average fed funds sold and investments $ 278,166 $ 61,489 $ 216,677 352.4% $ 302,391 $ (24,225) -8.0% Average gross loans $ 1,138,058 $ 1,266,886 $ (128,828) -10.2% $ 1,177,970 $ (39,912) -3.4% Average mortgages held for sale $ 704 $ 1,189 $ (485) -40.8% $ 1,098 $ (394) -35.9% Average total assets $ 1,509,351 $ 1,489,512 $ 19,839 1.3% $ 1,681,698 $ (172,347) -10.2% Average non-interest-bearing deposits $ 253,645 $ 234,259 $ 19,386 8.3% $ 253,085 $ 560 0.2% Average interest-bearing deposits $ 1,135,816 $ 997,552 $ 138,264 13.9% $ 1,202,637 $ (66,821) -5.6% Average total deposits $ 1,389,461 $ 1,231,812 $ 157,649 12.8% $ 1,455,722 $ (66,261) -4.6% Average total borrowings $ 30,955 $ 50,335 $ (19,380) -38.5% $ 30,957 $ (2) 0.0% Average stockholders' equity $ 75,458 $ 199,666 $ (124,208) -62.2% $ 180,616 $ (105,158) -58.2% Average common equity $ 35,843 $ 179,183 $ (143,340) -80.0% $ 141,097 $ (105,254) -74.6% LOANS BY CATEGORY (All amounts in 000's) (unaudited) 3/31/2010 12/31/2009 9/30/2009 6/30/2009 3/31/2009 Agricultural/Farm $ 36,573 $ 43,418 $ 51,587 $ 49,580 $ 42,626 Commercial and Industrial 204,227 210,392 237,300 236,178 265,305 Commercial Real Estate - Owner Occupied 256,912 258,688 260,914 262,031 261,646 Commercial Real Estate - Non-Owner Occupied 500,092 515,694 511,926 533,823 556,075 Consumer/Other 120,410 119,935 121,659 118,164 111,866 Gross loans, net of deferred fees $ 1,118,214 $ 1,148,127 $ 1,183,386 $ 1,199,776 $ 1,237,518 Commercial Real Estate Owner Occupied Commercial Term $ 249,168 $ 241,467 $ 236,351 $ 235,081 $ 235,199 Commercial Construction 4,597 12,103 19,070 19,051 16,370 Single Family Residential Construction Oregon 538 459 769 450 1,180 California 2,609 4,659 4,724 7,449 8,897 Total Owner Occupied $ 256,912 $ 258,688 $ 260,914 $ 262,031 $ 261,646 Non-Owner Occupied Commercial Term $ 317,577 $ 321,774 $ 321,780 $ 323,699 $ 322,008 Commercial Construction 26,125 30,241 33,429 40,548 41,602 Single Family Residential Construction Oregon Pre-Sold 95 - 221 1,286 1,359 Speculative 1,543 1,460 1,120 1,455 2,310 Builder Inventory 8,397 10,171 11,107 11,775 13,507 Total Oregon 10,035 11,631 12,448 14,516 17,176 California Pre-Sold 448 448 1,659 1,870 1,718 Speculative 1,986 2,433 2,607 3,316 3,407 Builder Inventory 9,013 8,593 12,394 13,652 16,321 Total California 11,447 11,474 16,660 18,838 21,446 Commercial - Land Acquisition and Development 23,769 24,275 27,449 27,521 31,119 Commercial - Land Only 68,612 68,946 46,285 48,155 47,163 Residential - Land Acquisition and Development 42,527 47,353 53,875 60,546 75,561 Total Non-Owner Occupied $ 500,092 $ 515,694 $ 511,926 $ 533,823 $ 556,075 NONPERFORMING ASSETS BY REGION AND TYPE (All amounts in 000's) (unaudited) Other Real Estate Owned and Foreclosed Assets By Geographic Region 3/31/2010 12/31/2009 9/30/2009 6/30/2009 3/31/2009 Mid-Central Oregon $ 4,917 $ 6,143 $ 7,711 $ 7,975 $ 2,111 Southern Oregon 9,629 9,729 5,776 1,578 5,368 Northern California 5,219 4,682 1,223 148 - Greater Sacramento 1,095 3,537 4,823 4,887 1,883 Other 657 657 - - - Total Other Real Estate Owned and Foreclosed Assets $ 21,517 $ 24,748 $ 19,533 $ 14,588 $ 9,362 Non Performing Loans By Geographic Region 3/31/2010 12/31/2009 9/30/2009 6/30/2009 3/31/2009 Mid-Central Oregon $ 24,971 $ 32,984 $ 28,716 $ 32,215 $ 17,189 Southern Oregon 39,950 26,369 29,412 30,997 31,616 Northern California 16,043 19,699 20,346 11,416 15,219 Greater Sacramento 23,407 24,865 30,907 28,792 19,989 Total Nonperforming Loans $ 104,371 $ 103,917 $ 109,381 $ 103,420 $ 84,013 By Loan Type Agricultural/Farm $ 2,491 $ 682 $ 539 $ 391 $ 391 Commercial and Industrial 6,117 7,251 5,767 7,502 4,003 Commercial Real Estate - Owner Occupied Single Family Residential Construction Oregon OR - California 2,108 2,196 1,815 409 439 Other 6,967 5,139 4,115 5,149 5,932 Commercial Real Estate - Non-Owner Occupied Oregon 25,079 20,202 16,866 11,081 8,235 California 1,074 1,837 3,140 6,565 594 Single Family Residential Construction Oregon 8,951 10,739 13,800 13,041 8,729 California SFR CA 16,184 18,654 22,415 16,811 14,269 Commercial - Land Acquisition and Development 9,947 10,303 13,078 13,324 11,208 Commercial - Land Only Commercial - Land Only 12,321 10,279 8,596 6,429 1,498 Residential - Land Acquisition and Development Residential - Land Acquisition and Development 6,281 6,624 8,365 10,531 14,224 Commercial Construction - Multiplex (5+) - - 3,414 5,541 5,543 Other 6,074 9,779 6,880 6,411 6,830 Consumer/Other 777 232 591 235 2,118 Total Nonperforming Loans $ 104,371 $ 103,917 $ 109,381 $ 103,420 $ 84,013
